DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0288438) in view of Wong et al. US (2020/0106557). 

Regarding Claim 1, Takeda discloses a method for transmitting k repetitions of a transmission over a channel, (see Para’s [0010] i.e., UL grant-free repeated transmission performed by UE, [0039] i.e., According to the repeated transmission of the UL data, the UE is assumed to repeatedly transmit the UL data a given number of times (e.g., K) in a transport block (TB) unit, [0053] i.e., The UL grant-free transmission parameters may include at least one of the following parameters: the number of times of repetition (K) of UL grant-free transmission & [0071-0072] i.e., According to UL grant-free transmission in step S103, the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

the k repetitions including an initial instance of the transmission, (see Fig. 4 & Para’s [0008] i.e., transmission of UL data is started includes an initial instance of the transmission, [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0160] i.e., Each transmission/reception section 203 performs UL grant-free repeated transmission according to the number of times of repetition K includes an initial instance of the transmission, [0190-0196] i.e., Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  
the method comprising: sending a first repetition of the k repetitions over the channel, (see Figures 2 & 4, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a first symbol within a first slot, (see Para’s [0004] i.e., uplink communication is performed by using a subframe, [0035] i.e., intra-slot frequency hopping…time resources used for UL grant-free transmission, [0053-0054] i.e., time and/or frequency resources of the UL grant-free transmission may be indicated by slot indices or symbol indices, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

and using a first set of frequency resources; (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources)

and sending a second repetition of the k repetitions over the channel, following the first repetition (see Figures 2 & 4 includes a second repetition following the first repetition for the repeated transmission, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted (i.e., includes a “second repetition”) according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

and starting from a second symbol within the first slot, (see Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “second symbol”) in the time-domain…1 mini slot is referred to as a TTI).  

and using a second set of frequency resources, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources). 

see Fig.’s 2 & 4, Para’s [0070-0073]) according to a set of frequency resources allocated for the repetitions according to intra-slot frequency hopping, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, & [0053-0054] i.e., time and/or frequency resources), Takeda does not explicitly disclose using a first set of frequency resources and a second set of frequency resources for the first repetition and the second repetition. However the claim feature would be rendered obvious in view of Wong et al. US (2020/0106557).

Wong discloses a repeated transmission including sending a first repetition and a second repetition of K repetitions (see Fig. 5 i.e., 2nd URLLC transmission which is repeated 4 times includes a first repetition from times t2-t3 and a second repetition from times t3-t4 & Para’s [0030] i.e., repeat transmissions, [0032] i.e., It is assumed for this example the radio resource grid for URLCC transmissions is associated with a 0.25 ms transmission time interval (TTI) for a URLCC transport block, and each URLCC transmission nominally comprises four repeats of the transport block (i.e., an initial transmission Tx0, a first retransmission Tx1, a second retransmission Tx2, and a third retransmission Tx3, as schematically indicated in Fig. 3). In one implementation each 0.25 ms time block may comprise a mini-slot/slot with 7 symbols and a 30KHz subcarrier spacing, [0033] i.e., number K of repeat transmissions, [0040] i.e., repeat radio transmission & [0048-0053] i.e., repetitions of 2nd URLLC transmission is repeated k=4 times, [0055] i.e., repetition level of second data block, [0057] i.e., second URLLC transmission (with 4 repeats) starts at time t2 & [0059] i.e., second URLLC transmission/repetition starts at time t2 & [0071]).  

using a first set of frequency resources for the first repetition (see Fig. 5 i.e., frequency resources allocated for first repetition of 2nd URLLC from t2-t3) and a second set of frequency resources for the second repetition (see Fig. 5 i.e., frequency resources allocated for second repetition of 2nd URLLC from t3-t4), (see Fig. 5 & Para’s [0031-0032] i.e., array/grid of radio resources arranged in time (horizontal axis) and frequency (vertical axis) that may be used to support the URLLC service, [0045-0046] i.e., the available resources may be physical time and frequency resources, i.e. resource elements (RE). An example of this is schematically shown in Fig. 5, which schematically represents how a set of grant-free frequency resources ranging from f1 to f2 that are configured for a terminal device to use for URLLC uplink transmission may be shared for transmission associated with a first block of URLLC data and a second block of URLLC data, [0055] i.e., resources occupied by the second data block).  

(Wong suggests to help support relatively low latency with relatively high reliability it may be expected URLLC-type services will be associated with relatively short transmission see Para’s [0030-0032)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the repeated transmission of the first repetition and the second repetition of the K repetitions over the channel as disclosed in Takeda to each use a first set of frequency resources and a second set of frequency resources according to the first repetition and the second repetition of the URLLC repeated transmission disclosed in the teachings of Wong because the motivation lies in Wong to help support relatively low latency with relatively high reliability it may be expected URLLC-type services will be associated with relatively short transmission time intervals to help reduce latency and make use of repeat transmissions to help increase reliability. 

Regarding Claim 3, the combination of Takeda in view of Wong discloses the method of claim 1, wherein the channel is an uplink channel, (Takeda, see Para  [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

Regarding Claim 4, the combination of Takeda in view of Wong discloses the method of claim 1, wherein the channel is a downlink channel. (Wong, see Para [0076] i.e., While the above-described examples are mainly focused on uplink URLLC transmissions, it is recognized that two URLLC packets for the same terminal device may also occur in downlink) 

Regarding Claim 5, the combination of Takeda in view of Wong discloses the method of claim 1, further comprising sending a third repetition of the k repetitions over the channel (Takeda, see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)) by: determining that the third repetition cannot be completely transmitted within the first slot (Takeda, see Para’s [0035] i.e., Furthermore, time resources used for UL grant-free transmission may be temporarily contiguously configured or may be temporarily non-contiguously (discontinuously) configured (i.e., non-contiguously configuration suggests that the “third repetition” cannot be transmitted within the first slot), [0074], & [0080-0081]); and sending the third repetition in a second slot following the first slot, (Takeda, see Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI. Therefore it is possible for the “third repetition” to be allocated and transmitted in a second slot of a subframe following the first slot).  

Takeda, see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”) is sent starting from a first symbol in the second slot (Takeda, see Para’s [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots, [0191] i.e., the slot (i.e., may include a “second slot”) may include one or a plurality of symbols & [0192] i.e., 1 subframe may be referred to as a TTI),   

Regarding Claim 7, the combination of Takeda in view of Wong discloses the method of claim 5, wherein the third repetition is sent following a predefined time gap following the second repetition, (Takeda, see Para [0074] i.e., Furthermore, a time interval is provided between the repetitions #1 to #4)
 
Regarding Claim 8, the combination of Takeda in view of Wong discloses the method of claim 1, further comprising sending a third repetition of the k repetitions over the channel (Takeda, see Para’s [0039], [0070-0073], [0123], & [0126]) by: sending the third repetition over the channel following the second repetition (Takeda, see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)), and starting from a third symbol within the first slot (see Para’s [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “third symbol”) in the time-domain…1 mini slot is referred to as a TTI), 

wherein a portion of the third repetition is sent within a second slot following the first slot, (Takeda, see Para [0035] i.e., time resources used for UL grant-free transmission may be temporarily contiguously configured, [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI” & [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI (i.e., may include a “second slot”)).   

Regarding Claim 10, the combination of Takeda in view of Wong discloses the method of claim 1, further comprising receiving, from a base station (Takeda, see Fig. 8 i.e., base station 11), a control signal indicating a repetition format to be used for transmitting the k repetitions (Takeda, see Para’s [0053], [0067] i.e., DCI & [0106] i.e., each repetition may have a different redundancy version (RV)), wherein the first repetition and the second repetition are sent using the first and second sets of frequency resources (Takeda, see Para’s [0035] & [0053-0054]), in accordance with the indicated repetition Takeda, see Para’s [0053], [0067], & [0106] i.e., each repetition may have a different redundancy version (RV)).

Regarding Claim 11, the combination of Takeda in view of Wong discloses the method of claim 10, wherein the control signal includes an indicator of a predefined repetition format (Takeda, see Para [0053], [0067], [0071], & [0106]), the method further comprising: determining the repetition format to use, by looking up the indicator in a look-up table. (Takeda, see Para’s [0052-0053], [0205], & [0225]).   

Regarding Claim 12, the combination of Takeda in view of Wong discloses the method of claim 1, further comprising receiving a control signal indicating a repetition parameter (Takeda, see Para’s [0053] i.e., UL grant-free transmission parameters may include  repetition (k) of UL-grant free transmission, [0061], & [0070-0073]) for indicating whether the first and second repetitions are to be transmitted within the same slot, (Takeda, see Para [0035] i.e., intra-slot frequency hopping, [0053], & Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots, [0191] i.e., Furthermore, the slot may include a plurality of mini slots & [0192] i.e., 1 mini slot may be referred to as a TTI).  

Regarding Claim 13, the combination of Takeda in view of Wong discloses the method of claim 12, wherein resource mapping type B is used (Takeda, see Para’s [0093-0099]), Takeda, see Para [0053]), the method further comprising: transmitting the first and second repetition in accordance with the repetition parameter, (Takeda, see Para’s [0053] i.e., UL grant-free transmission parameters may include  repetition (k) of UL-grant free transmission & Para’s [0070-0073]). 

Regarding Claim 14, the combination of Takeda in view of Wong discloses the method of claim 12, wherein resource mapping type A is used (Takeda, see Para’s [0083-0092] i.e., Type A), according to a configuration parameter (Takeda, see Para’s [0053-0054] i.e., transmission parameter may include the number of times of repetition (K) & Para’s [0070-0073]), the method further comprising: when the repetition parameter indicates that the first and second repetitions are to be transmitted within the same slot (Takeda, see Para’s [0053], [0070-0073] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, & [0190-0192] i.e., 1 minislot may be referred to as a TTI), ignoring the repetition parameter (Takeda, see Para’s [0080-0082] i.e., Repetition is skipped & [0083-0085]) and transmitting the first and second repetitions in different slots, (Takeda, see Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI). 
 
Takeda, see Para [0106] i.e., RV may be switched during the subsequent repetitions which avoids conflicting RV repetitions), selecting one of the conflicting indicators to take priority, (Takeda, see Para [0106] i.e., preferable Redundancy version RV for the repetition may be selected).   

Regarding Claim 16, Takeda discloses an apparatus (see Fig.’s 11 & 13 & Para’s [0155] & [0177]) comprising: a transmitter for sending transmission over a channel (see Fig. 11 i.e., transmission/receiving section 203, Fig. 13, 1004 & Para’s [0155] & [0185]); and a processing unit coupled to the transmitter (see Fig. 11 i.e., baseband signal processing section 204, Fig. 13 i.e., processor 1001 & Para’s [0155] & [0179-0182]), the processing unit being configured to execute instructions (see Para’s [0179-0182] i.e., program codes) to cause the apparatus (see Fig.’s 11 & 13)  to transmit k repetitions of the transmission over the channel, (see Para’s [0010] i.e., UL grant-free repeated transmission performed by UE, [0039] i.e., According to the repeated transmission of the UL data, the UE is assumed to repeatedly transmit the UL data a given number of times (e.g., K) in a transport block (TB) unit, [0053] i.e., The UL grant-free transmission parameters may include at least one of the following parameters: the number of times of repetition (K) of UL grant-free transmission & [0071-0072] i.e., According to UL grant-free transmission in step S103, the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

the k repetitions including an initial instance of the transmission, (see Fig. 4 & Para’s [0008] i.e., transmission of UL data is started includes an initial instance of the transmission, [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0160] i.e., Each transmission/reception section 203 performs UL grant-free repeated transmission according to the number of times of repetition K includes an initial instance of the transmission, [0190-0196] i.e., Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

see Figures 2 & 4, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a first symbol within a first slot, (see Para’s [0004] i.e., uplink communication is performed by using a subframe, [0035] i.e., intra-slot frequency hopping…time resources used for UL grant-free transmission, [0053-0054] i.e., time and/or frequency resources of the UL grant-free transmission may be indicated by slot indices or symbol indices, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

and using a first set of frequency resources; (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources)

and sending a second repetition of the k repetitions over the channel, following the first repetition (see Figures 2 & 4 includes a second repetition following the first repetition for the repeated transmission, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted (i.e., includes a “second repetition”) according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

see Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “second symbol”) in the time-domain…1 mini slot is referred to as a TTI).  

and using a second set of frequency resources, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources). 

While Takeda discloses the transmission of the first repetition and the second repetition of the K repetitions over the channel (see Fig.’s 2 & 4, Para’s [0070-0073]) according to a set of frequency resources allocated for the repetitions according to intra-slot frequency hopping, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, & [0053-0054] i.e., time and/or frequency resources), Takeda does not explicitly disclose using a first set of frequency resources and a second set of frequency resources for the first repetition and the second repetition. However the claim feature would be rendered obvious in view of Wong et al. US (2020/0106557).

Wong discloses a repeated transmission including sending a first repetition and a second repetition of K repetitions (see Fig. 5 i.e., 2nd URLLC transmission which is repeated 4 times includes a first repetition from times t2-t3 and a second repetition from times t3-t4 & Para’s [0030] i.e., repeat transmissions, [0032] i.e., It is assumed for this example the radio resource grid for URLCC transmissions is associated with a 0.25 ms transmission time interval (TTI) for a URLCC transport block, and each URLCC transmission nominally comprises four repeats of the transport block (i.e., an initial transmission Tx0, a first retransmission Tx1, a second retransmission Tx2, and a third retransmission Tx3, as schematically indicated in Fig. 3). In one implementation each 0.25 ms time block may comprise a mini-slot/slot with 7 symbols and a 30KHz subcarrier spacing, [0033] i.e., number K of repeat transmissions, [0040] i.e., repeat radio transmission & [0048-0053] i.e., repetitions of 2nd URLLC transmission is repeated k=4 times, [0055] i.e., repetition level of second data block, [0057] i.e., second URLLC transmission (with 4 repeats) starts at time t2 & [0059] i.e., second URLLC transmission/repetition starts at time t2 & [0071]).  

using a first set of frequency resources for the first repetition (see Fig. 5 i.e., frequency resources allocated for first repetition of 2nd URLLC from t2-t3) and a second set of frequency resources for the second repetition (see Fig. 5 i.e., frequency resources allocated for second repetition of 2nd URLLC from t3-t4), (see Fig. 5 & Para’s [0031-0032] i.e., array/grid of radio resources arranged in time (horizontal axis) and frequency (vertical axis) that may be used to support the URLLC service, [0045-0046] i.e., the available resources may be physical time and frequency resources, i.e. resource elements (RE). An example of this is schematically shown in Fig. 5, which schematically represents how a set of grant-free frequency resources ranging from f1 to f2 that are configured for a terminal device to use for URLLC uplink transmission may be shared for transmission associated with a first block of URLLC data and a second block of URLLC data, [0055] i.e., resources occupied by the second data block).  

(Wong suggests to help support relatively low latency with relatively high reliability it may be expected URLLC-type services will be associated with relatively short transmission time intervals (to help reduce latency) and make use of repeat transmissions (to help increase reliability), (see Para’s [0030-0032)). 



Regarding Claim 18, the combination of Takeda in view of Wong discloses the apparatus of claim 16, wherein the processing unit is configured to execute instructions to further cause the apparatus to: send a third repetition of the k repetitions over the channel (Takeda, see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)) by: determining that the third repetition cannot be completely transmitted within the first slot (Takeda, see Para’s [0035] i.e., Furthermore, time resources used for UL grant-free transmission may be temporarily contiguously configured or may be temporarily non-contiguously (discontinuously) configured (i.e., non-contiguously configuration suggests that the “third repetition” cannot be transmitted within the first slot), [0074], & [0080-0081]); and sending the third repetition in a second slot following the first Takeda, see Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI. Therefore it is possible for the “third repetition” to be allocated and transmitted in a second slot of a subframe following the first slot).  

Regarding Claim 19, the combination of Takeda in view of Wong discloses the apparatus of claim 16, wherein the processing unit is configured to execute instructions to further cause the apparatus to: send a third repetition of the k repetitions over the channel (Takeda, see Para’s [0039], [0070-0073], [0123], & [0126]) by: sending the third repetition over the channel, following the second repetition (Takeda, see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)), and starting from a third symbol within the first slot (see Para’s [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “third symbol”) in the time-domain…1 mini slot is referred to as a TTI), 

wherein a portion of the third repetition is sent within a second slot following the first slot, (Takeda, see Para [0035] i.e., time resources used for UL grant-free transmission may be temporarily contiguously configured, [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI” & [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI (i.e., may include a “second slot”)).   

Regarding Claim 21, the combination of Takeda in view of Wong discloses the apparatus of claim 16, wherein the apparatus is an electronic device (ED), (Takeda, see Fig. 8 i.e., end device 20 & Fig. 13 & Para [0177] i.e., user terminal).  
 
Regarding Claim 22, the combination of Takeda in view of Wong discloses the apparatus of claim 21, wherein the processing unit is configured to execute instructions to further cause the apparatus to: receive, from a base station (Takeda, see Fig. 8 i.e., base station 11), a control signal indicating a repetition format to be used for transmitting the k repetitions (Takeda, see Para’s [0053], [0067] i.e., DCI & [0106] i.e., each repetition may have a different redundancy version (RV)), wherein the first repetition and the second repetition are sent using the first and second sets of frequency resources (Takeda, see Para’s [0035] & [0053-0054]), in accordance with the indicated repetition format,  (Takeda, see Para’s [0053], [0067], & [0106] i.e., each repetition may have a different redundancy version (RV)).

and when the indicated repetition format is in conflict with another repetition format indication (Takeda, see Para [0106] i.e., RV may be switched during the subsequent repetitions which avoids conflicting RV repetitions), selecting one of the conflicting indicators to take priority, (Takeda, see Para [0106] i.e., preferable Redundancy version RV for the repetition may be selected).   
 
Regarding Claim 23, the combination of Takeda in view of Wong discloses the apparatus of claim 16, wherein the apparatus is a base station, (Takeda, see Fig. 8 i.e., base station 11 & Fig. 13 & Para [0177] i.e., radio base station & Wong, see Para [0076] i.e., While the above-described examples are mainly focused on uplink URLLC transmissions, it is recognized that two URLLC packets for the same terminal device may also occur in downlink).  

2.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0288438) in view of Wong et al. US (2020/0106557) as applied to claims 1 and 16 above, and further in view of Murata et al. US (2006/0107165).

Regarding Claims 2 and 17, the combination of Takeda in view of Wong discloses the method and apparatus of claims 1 and 16, but does not disclose wherein at least the second repetition is rate matched or punctured to fit within the first slot. However the claim feature would be rendered obvious in view of Murata et al. US (2006/0107165).

Murata discloses wherein data bits are rate matched or punctured to fit within a first slot (see Para [0051] i.e., Rate matching unit 2 performs puncture or repetition processing or the like on specific bits to adjust a bit number that will fit into the first slot).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second repetition of the repeated transmission which is transmitted in the first slot as disclosed in Takeda in view of Wong to be rate matched or punctured to fit within the first slot based on the teachings of Murata who discloses wherein data bits are rate matched or punctured to fit within a first slot which results in the repetitions to be transmitted in a shorter amount of time for achieving reduced latency in the network system. 

3.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda et al. US (2020/0288438) in view of Wong et al. US (2020/0106557) as applied to claims 1 and 16 above, and further in view of Takeda et al. US (2020/0146029). 

Regarding Claims 9 and 20, the combination of Takeda in view of Wong discloses the method and apparatus of claims 1 and 16, wherein the first repetition is front-loaded with a reference signal and is sent over the first set of frequency resources (Takeda, see Para’s [0035] i.e., intra-slot frequency hopping, [0053-0054] i.e., reference signal parameter, [0086] i.e., SRS, [0126-0127] i.e., user data and higher layer control information are conveyed on the PUSCH, [0144-0145] i.e., uplink reference signal, & [0168]), and wherein a subsequent repetition of the k repetitions that is sent using the Takeda, see Para’s [0035], & [0072-0073] i.e., the same data is repeatedly transmitted (i.e., subsequent repetitions may only include the data and omit the reference signal)). The combination of Takeda in view of Wong does not explicitly disclose the claim limitation of wherein a subsequent repetition of the k repetitions that is sent using the first set of frequency resources omits the reference signal. However the claim limitation would be rendered obvious in view of Takeda et al. US (2020/0146029).

Takeda discloses wherein a subsequent repetition of the k repetitions that is sent using the first set of frequency resources omits the reference signal (see Para’s [0027] i.e., UE repeats transmitting UL data a given number of times (for example, K times) in transport block (TB) units & [0067] i.e., Also, the repetition-related parameter may include information that triggers (commands)…reporting (for example, A-SRS transmission, etc.) in the resource used in the n-th transmission among K repeated transmissions (where n is less than or equal to K) (i.e., the subsequent K repeated transmissions will omit transmitting the reference signal)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the subsequent repetition of the k repetitions as disclosed in Takeda in view of Wong to omit transmitting the reference signal as disclosed in Takeda resulting in reduced network overhead in the network system.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461